DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/581,305 filed on 01/21/2022.
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites The term "wide range" in claim 40 is a relative term which renders the claim indefinite.  The term "wide range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the metes and bounds of the reactant flow rates that would constitute “a wide range of reactant flow rates”.  Likewise, it is unclear as to the metes and bounds of the gas flow rates that would constitute “a wide range of gas flow rates”.
Claim 7 recites the limitation "the cathode catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,248,301. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The limitation of claims 1, 9, 13-15 and 18 are obvious over the limitation of claims 1, 7-8 and 16 of Pat. No. ‘301 because claims 1 and 16 of Pat. No. ‘301 recites the limitations of current claims 1, 9, 13-15 and 18, except for the limitation requiring the mechanical or electronic switch, which is recited in claims 7-8 of Pat. No. ‘301.
The limitations of claims 2-8, 10-12 and 19 are recited in claims 2-7, 9-11 and 13-14 of Pat. No. ‘301.
The limitation of claims 16-17 are obviated by the limitations of claim 1, 16 and 18 of Pat. No. ‘301.
The limitation of claim 20 is obvious over the limitations of claim 1 of Pat. No. ‘301, which recites the limitation claim 1 as well as the controlling unit configured to perform the claimed method step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ono et al. (WO2015/040988) with the corresponding English translation provided by Ono et al. (US 2016/0186342).
Addressing claim 1, Ono discloses photo-electrochemical device (figs. 16-21) for production of a gas, liquid or solid using concentrated electromagnetic irradiation (the limitation “using concentrated electromagnetic irradiation” is drawn to the intended use of the photo-electrochemical device that does not structurally differentiate the claimed photo-electrochemical device from that of the prior art because the photo-electrochemical device of Ono generates gas, liquid or solid from sunlight; therefore, the device of Ono is structurally capable of producing the gas, liquid or solid using concentrated electromagnetic irradiation as well), said device comprising:
	a photovoltaic device 15 comprising single or multiple junctions (12-14 layers) and configured to generate charge carriers from the concentrated electromagnetic irradiation (the charge carrier generated from the electromagnetic irradiation is the current generated by the photovoltaic device); and
	an electrochemical device (11, 18, 19b, 52 and 51 collectively constitute the claimed electrochemical device) configured to carry out electrolysis of a reactant (electrolysis of water as the claimed reactant, [0144]);
wherein the photovoltaic device contacts the electrochemical device at a solid interface 11 to form an integrated photo-electrochemical device (figs. 16-21); and further includes at least one reactant channel (the channels connected to the chambers 23a, 26a and 27b to the electrolyte solution control unit for conducting water to the chambers) fluidically extending between the photovoltaic device and the electrochemical device (fig. 17) to transfer heat energy and the reactant from the photovoltaic device to the electrochemical device (the device of Ono is designed to perform the function of transferring heat energy and reactant from the photovoltaic device to the electrochemical device because the reactant in the chamber 23a of the photovoltaic device is exposed to sunlight which imparts heat energy to the reactant in the chamber 23a; fig. 16 also shows the chamber 23a is fluidically connected to the chambers 26a and 27a of the electrochemical device; therefore, the device of Ono is structurally capable of transferring the reactant along with the heat energy in the reactant from the photovoltaic device to the electrochemical device),
	wherein the photo-electrochemical device further includes a mechanical or electronic switch (switch element control unit 41 and the switches 31 and 33) configured to prevent charge carrier flow from the photovoltaic device to the electrochemical device (the switches 31 and 33 are off, which prevents current from flowing between the photovoltaic device and the electrochemical device), the charger carrier flow being for electrolysis of the reactant or an electrochemical reaction in the electrochemical device (fig. 18 shows when switch 31 is on, the current flows between the photovoltaic cell and the electrochemical cell for electrolysis or an electrochemical reaction in the electrochemical device).

Addressing claim 2, fig. 17 shows the water reactant in the chamber 23 part of the reactant channel is located on top or around the photovoltaic device.  With regard to the limitation “act as an anti-reflection coating, when located on top, for the incident concentrated electromagnetic irradiation”, the reactant of Ono is the same as that of current application and the location of the reactant channel in the device of Ono is the same as that of current application; therefore, the reactant of Ono is structurally capable of acting as the ant-reflection coating in the claimed manner.

Addressing claim 3, fig. 17 shows one reactant inlet 22a and a plurality of reactant channels (channels connecting chambers 23a, 26a and 27a to the electrolyte solution control unit 61) in fluid connection with one reactant inlet and further including one reactant outlet (the outlet from the channel 23a to the electrolyte solution control unit).

Addressing claim 4, fig. 16 of Ono discloses that the electrochemically active planar area of the electrochemical device is slightly smaller than the photoactive planar area of the photovoltaic device; therefore, the ratio of the electrochemically active planar area to the photoactive planar area falls within the claimed range of 0.01 to 13.  With regard to the limitation “a working electromagnetic irradiation concentration C having a value in the range of C= 1 to 1200, the working electromagnetic irradiation concentration C being defined as the ratio of electromagnetic irradiation power input on a concentrator surface to the electromagnetic irradiation power received on a surface of the photovoltaic device (PV)” does not structurally differentiate the claimed photo-electrochemical device because the limitation is drawn to the structure of the concentrator that is not positively recited as part of the photo-electrochemical device.  

Addressing claim 5, in fig. 16, the plate within which the chamber channel for housing the electrolyte 23a located is the claimed cooling channel assembly plate, an anodic flow plate 51 and a cathodic flow plate 11, and wherein the photovoltaic device includes channel for housing the electrolyte 23a, the channel 22a for introducing the electrolyte and the outlet channel connected to the electrolyte solution control unit that constitutes three channels as non-zero whole number and the electrochemical device includes two channels that constitute positive real number as required by current claim.

Addressing claim 6, fig. 16 discloses the electrochemical device includes a solid electrolyte or membrane or membrane electrode assembly (18, 19b and 52), comprising a membrane 19b coated with catalysts anode 52 and cathode 18, sandwiched between gas diffusion layers and flow plates anodic flow plate 51 and cathodic flow plate 11.

Addressing claim 7, fig. 16 shows the switch 33, when it is off, prevents charge carrier flow from the PV device to the cathode catalyst 18.

Addressing claim 8, Ono discloses in paragraph [0049] the first photovoltaic layer 12, adjacent to the cathode 11, is formed by n-type layer, intrinsic layer, and p-type layer sequentially from the lower side, which implies that the n-type layer is adjacent to the cathode layer that meets the limitation p-n-cathodic-anodic configuration.  Ono further discloses at least one channel is fluidically in contact with a n-side or p-side, respectively (fig. 16 shows the channel for housing the electrolyte 23a is fluidically in contact with the side of the first photovoltaic layer 12 that includes the n-side and p-side) of the photovoltaic device and an anode of the electrochemical device (the channel is fluidically in contact with the anode 52 via the channel 27a.

Addressing claim 13, figs. 16-21 of Ono disclose the claimed system comprising the device of claim 1, and a controlling unit configured to determine, modify and set an optimized mass flow velocity or rate for the reactant into the at least one reactant channel of the photo-electrochemical device based on values of operating parameters of the photo-electrochemical device (the sensors 42 and 43, for measuring pH, concentration of the electrolyte, composition of the electrolyte, pressure of the electrolytic cell, temperature of the electrolytic cell and the light intensity, and electrolyte solution control unit constitute the claimed controlling unit; paragraphs [0088, 0110 and 0184] discloses the electrolyte solution control unit 61 controls the amount of electrolyte solution in the electrochemical cell by measuring the amount of electrolyte solution in the first cell 25, the second cell 26 and the third cell 27 and controls injection and discharge of the electrolyte solution in the cells via the associated tubes, which implies that the electrolyte solution control unit is configured to determine, modify and set an optimized mass flow velocity or rate for the reactant into the channels of the photo-electrochemical device; furthermore, the degree of immersion of the electrodes in the electrolyte determined by the electrolyte solution control unit is the claimed values of operating parameters of the photo-electrochemical device).

Addressing claims 14 and 17, paragraph [0185] discloses the control unit 61 discharges the electrolyte solution from the cells 25 and 26 and fills the cells 25 and 26 with air to ensure no current flows in the first electrolyte solution 23a or the second electrolyte solution 23b, which meets the limitation of current claim because discharging the electrolyte requires sending a signal indicating a change in the mass flow velocity or rate.  Furthermore, the discharge of the electrolyte is in response to no current flows, which is analogous an operating current of the photo-electrochemical device.  With regard to the limitation of claim 17, the change from charging the electrolytic cells to discharging the electrolytic cells as described by Ono includes adjusting the mass flow velocity or rate value based in addition on a current value of the mass flow velocity or rate value.  In other words, the mass flow velocity for charging the electrolyte constitute the claimed “a current value of the mass flow velocity”, which is adjusted in the reverse direction to discharge the electrolytic cells.

Addressing claim 20, please see the rejection of claims 1 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO2015/040988) in view of Lengeling (WO 2005/116299 with provided machine English translation).
Addressing claims 9-10, Ono is silent regarding the limitation of current claims.

Lengeling discloses a photo-electrochemical system including a photo-chemical device (1+2) and an electromagnetic irradiation concentrator system 4 configured to focus or concentrate electromagnetic irradiation on the photo-electrochemical device (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Ono with the parabolic mirror of Lengeling in order concentrating the electromagnetic irradiation onto the photo-electrochemical device (Lengeling, fig. 1a).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO2015/040988) in view of Lengeling (WO 2005/116299 with provided machine English translation) as applied to claims 9-10 above, and further in view of Ammar (US 2009/0223555).
Addressing claim 11, Ono and Lengeling are silent regarding the limitation current claim.

Ammar discloses a photovoltaic system comprises a flux homogenizer 85 made up of optical mirrors to homogenize the flux incident on the device (figs. 4D-4E, [0109]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photo-electrochemical system of Ono with the flux homogenizer disclosed by Ammar in order to create more uniform intensity at the photovoltaic cells and to increase the sun tracking angular error tolerance (Ammar, [0109]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO2015/040988) in view of Lengeling (WO 2005/116299 with provided machine English translation) as applied to claims 9-10 above, and further in view of Hines et al. (US 2009/0179139).
Addressing claim 12, Ono and Lengeling are silent regarding the limitation of current claim.

Hines discloses a photovoltaic system comprising redirecting incoming irradiation to a solar module 104 via a parabolic reflector 102 like that of Lengeling (fig. 1).  The system of Hines include a self-tracking system configured to determine changes in the concentrated incident irradiation intensity on the photovoltaic module (paragraph [0020] discloses the orientation processor 108 along with the positioning system 106 as the claimed self-tracking system configured to determine changes in the current generated by the photovoltaic module 104, which corresponds to the changes in the concentrated incident irradiation intensity on the photovoltaic module) and to displace at least one element of the concentrator system to optimize or increase the concentrated incident irradiation intensity on the photovoltaic module [0020].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photo-electrochemical system of Ono in view of Lengeling with the self-tracking system disclosed by Hines in order to reorienting the photo-electrochemical system to maximize the collection of incident radiation (Hines, [0020]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO2015/040988) in view of Aguglia (US 2004/0025931).
Addressing claim 19, Ono is silent regarding the limitation of current claim.

Aguglia discloses a controlling unit (regulation means 914 along with temperature sensors, fig. 9) configured to determine, modify and set an optimized mass flow velocity or rate of the water into the channel underneath the photovoltaic cells based on a measured values of operating parameters (temperature) of the photovoltaic cell [0051].  Aguglia further discloses a regulation means for adjusting the flow rate of the fluid, which is the structural equivalence to the claimed flow rate controller [0051].  Aguglia also discloses in paragraph [0044] the photogenerated current is measured and calculated, which correspond to the claimed calculator configured to determine a maximum power point value or an operating voltage value at a maximum current point.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the controlling unit of Ono with the mass flow rate controller of Aguglia in order to determine, modify and set an optimized mass flow velocity or rate of the water underneath the photovoltaic cell of the photo-electrochemical system in order to optimize the efficiency of the photovoltaic cell of the photo-electrochemical system (Aguglia, [0051]).

Allowable Subject Matter
Pending the double patenting rejection, claims 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/04/2022